Citation Nr: 1617766	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the lower back.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to November 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2011 decision, the Board denied the Veteran's appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in June 2012, the Court granted a joint motion of the parties to remand the issue of entitlement to service connection for degenerative disc disease of the lumbar spine to the Board for action consistent with the joint motion.  In October 2012, the Board remanded the case for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's current disability of the lower back is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for disability of the lower back have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background and Analysis

The Veteran's service treatment records (STRs) show that in June 1973 he was treated after falling off of a ladder onto a rock, and he was diagnosed with a muscle spasm secondary to a contusion.  In October 1973 he reported with low back pain after twisting his back getting out of bed, and he was diagnosed with a lumbosacral muscle spasm.  The report of the Veteran's November 1973 separation examination notes that he had painful joints and recurrent back pain since October 30, 1973, and that he was hospitalized for 2 days for "lumbarsacral muscle spasm" and released on November 1, 1973.  

The Veteran has asserted that his in-service fall from a ladder was the beginning of his current back problems.

The Veteran was afforded a VA examination in January 2007.  The examiner noted the Veteran's in-service diagnosis of lumbar spasm, but stated it had resolved.  She then noted a diagnosis of lumbar degenerative disc disease, but opined that it was less likely than not caused by or related to, "a single episode of lumbar spasm during service."

In the May 2012 joint motion granted by the Court, the parties agreed that the report of the January 2007 VA examination is inadequate because the examiner's rationale failed to recognize or discuss that there were several documented instances of complaints of back pain during service.  In addition, the parties noted that it was necessary for VA to attempt to obtain treatment records from the Miami VA Medical Center (VAMC) in order to comply with its duty to assist the Veteran.

The Board remanded the Veteran's claim in October 2012 to accomplish the required development.  In its remand, the Board instructed the RO to afford the Veteran an additional VA examination, and the examiner was instructed to opine as to the nature and etiology of any lumbar spine disability and to discuss each incidence of treatment of the Veteran for lower back pain during service.  In addition, the RO was instructed to obtain records pertaining to the Veteran's treatment at the Miami VAMC between November 1973 and January 1989, as well as at the Gulf Coast VAMC since August 2007 and at the Houston VAMC since October 2008.

The RO subsequently obtained treatment records from the Gulf Coast VAMC and the Houston VAMC.  However, after receiving no reply to two faxed requests for records, the RO concluded that treatment records from the Miami VAMC could not be located and therefore were unavailable for review.

The Veteran was afforded an additional VA examination in May 2014.  The examiner noted the Veteran's in-service fall from a ladder, subsequent hospitalization, and report of back problems since that time.  She noted that the Veteran sought medical care at the Miami VAMC in 1983, but that no records were available for review.  The examiner stated the Veteran's lower back diagnoses as degenerative disc disease, degenerative arthritis of the spine, intervertebral disc syndrome, minimal degenerative spur, lumbar dextroscoliosis, and lumbosacral muscle spasm (resolved).  The examiner then opined that the Veteran's degenerative disc disease was not etiologically related to his military service.  In this regard, the examiner stated that the Veteran's STRs were silent for lumbar degenerative disc disease.  She also stated that the notation on the Veteran's November 1973 separation examination of a normal neurological and clinical examination showed that his in-service lumbosacral muscle spasm had resolved without residuals.  The examiner stated that everyone with chronic back pain had a first episode of pain, but that this did not necessarily make the initial episode related to the later condition, and that while lumbosacral muscle spasm involves the muscles and soft tissues, degenerative disc disease is a degenerative process involving the discs and vertebral bodies.  The examiner further stated that according to medical literature, age, genetics, and body weight compared to spinal disc size were the predominant predictors of degenerative disc disease.  

Significantly, in a July 2012 letter, the Veteran's treating physician at the Panama City VAMC, Dr. W.H., stated that he had treated the Veteran since 2006, and that the Veteran had had back pain for many years.  Dr. W.H. noted the Veteran's report of an in-service fall in 1973 which resulted in soft tissue injuries of his lower back that were sufficient to require hospitalization.  Dr. W.H. stated that since the in-service injury, the Veteran had a progressive increase in lower back pain, and that in 2006 his pain increased with additional symptoms suggestive of compression of a lumbar nerve root, which required a lumbar laminectomy procedure.  Dr. W.H. stated that the Veteran's history of an injury of the lower back in 1973 could well have initiated the process of degeneration of his lumbar spine, resulting ultimately in his chronic lower back pain.  He then stated that it was his medical opinion that it was at least as likely as not that the Veteran's chronic lower back pain was due to his reported in-service injury.

The Board first notes that the May 2014 examiner stated that the Veteran's in-service diagnosis of lumbosacral muscle spasm had resolved without residuals.  However, the Veteran's November 1973 examination noted continuing painful joints and recurrent back pain at the time of his separation from service.  The Board also notes that in addition to degenerative disc disease, the May 2014 examiner diagnosed the Veteran with degenerative arthritis of the spine, intervertebral disc syndrome, minimal degenerative spur, and lumbar dextroscoliosis.  The examiner, however, did not provide any opinion as to whether any of these conditions were etiologically related to the Veteran's service.  Furthermore, it does not appear that the examiner reviewed or considered the above-described July 2012 medical opinion of Dr. W.H., as the opinion is not noted in the examiner's summary of the Veteran's medical history.  For these reasons, the Board finds that any probative weight assigned to the May 2014 examination report must be reduced.

The Board next notes that it is unclear whether Dr. W.H. had an opportunity to review the Veteran's STRs or post-service treatment notes prior to rendering his opinion, or whether he merely relied on the Veteran's reported history.  However, the Board notes that the central fact relied upon by Dr. W.H., that of an in-service injury of the Veteran's lower back sufficient to require hospitalization, is confirmed by the Veteran's STRs.  Moreover, the Board again notes that at the time of his July 2012 opinion, Dr. W.H. had been treating the Veteran for 6 years.  As such, due to his direct contact with and treatment of the Veteran for a number of years, the Board finds that the opinion of Dr. W.H. is entitled to considerable probative weight.

Upon a careful review of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lower back disability is etiologically related to his active service.  Accordingly, service connection is in order for the Veteran's current lower back disability.


ORDER

Service connection for disability of the lower back is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


